Citation Nr: 0529143	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to January 28, 
2003, for a grant of service connection for headaches 
secondary to allergic rhinitis.

2.  Entitlement to an effective date prior to January 28, 
2003, for the assignment of a 30 percent evaluation for 
allergic rhinitis.

3.  Entitlement to an effective date prior to January 28, 
2003, for the assignment of a 10 percent evaluation for 
allergic conjunctivitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1977 to August 1984.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran testified in support of these claims at a video 
conference hearing held in August 2005, before Kathleen K. 
Gallagher, the Veterans Law Judge rendering the decision in 
this case.

During this hearing, the veteran submitted additional 
evidence in support of his claims.  He also submitted a 
written statement waiving the RO's initial consideration of 
such evidence.  A remand to the RO is thus not necessary and 
the Board may review such evidence in support of the 
veteran's claims.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The veteran did not submit a claim for service connection 
for headaches; the RO granted service connection for 
headaches based on the finding of a VA examiner on an 
examination report dated June 10, 2003, that the veteran had 
chronic headaches secondary to rhinitis and sinusitis and 
service connection is in effect for allergic rhinitis.

3.  In an August 2000 rating decision, the RO denied an 
increased rating for service-connected allergic rhinitis, and 
notified the veteran of this decision on August 22, 2000.

4.  On August 31, 2000, the RO received from the veteran a 
letter, along with a copy of the August 2000 rating decision 
and the notification letter, in which the veteran requested a 
hearing "before [RO] personnel and "the reopening of such 
cause because evidence not requested from all doctors" and 
in which he indicated that he wished "to give testimony and 
bring witnesses on behalf of claim."

5.  In response to the August 2000 letter from the veteran, 
the RO notified him in a September 2000 letter that he was 
scheduled for a hearing in October 2000; the veteran failed 
to report for the hearing.

6.  The next time the RO heard from the veteran regarding his 
service-connected allergic rhinitis was in a statement 
received on January 28, 2003, which the RO construed as a 
claim for an increased rating for service-connected allergic 
rhinitis.

7.  It is not factually ascertainable from the evidence of 
record that an increase in disability of the 
service-connected allergic rhinitis occurred within one year 
prior to the receipt of the claim for an increased rating on 
January 28, 2003.

8.  The RO received a statement from the veteran on January 
28, 2003, which it construed as a claim for an increased 
rating for service-connected allergic conjunctivitis.

9.  It is not factually ascertainable from the evidence of 
record that an increase in disability of the 
service-connected allergic conjunctivitis occurred within one 
year prior to the receipt of the claim for an increased 
rating on January 28, 2003.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to January 28, 2003, for a grant of service connection for 
headaches secondary to allergic rhinitis, have not been met.  
38 U.S.C.A. §§ 5101, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.400 (2004).

2.  The criteria for entitlement to an effective date prior 
to January 28, 2003, for the assignment of a 30 percent 
evaluation for allergic rhinitis, have not been met.  38 
U.S.C.A. §§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o), 
20.201 (2004).

3.  The criteria for entitlement to an effective date prior 
to January 28, 2003, for the assignment of a 10 percent 
evaluation for allergic conjunctivitis, have not been met.  
38 U.S.C.A. §§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information and evidence needed to 
substantiate their claims and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran VCAA 
notice on his claims for increased evaluations by letter 
dated in June 2001, before initially granting those claims in 
June 2003.  The veteran then appealed the effective dates the 
RO assigned the increased evaluations.  The veteran also 
appealed the effective date assigned a separate grant of 
service connection for a disability found to be secondary to 
one of the service-connected disabilities being evaluated for 
an increase.  

Concerning the veteran's appeal of the effective dates 
assigned, the appeal arises not from a "claim" but from a 
notice of disagreement filed with the RO's assignments of 
effective dates upon its granting of increased evaluations 
and service connection for a secondary disability.  In such a 
case, VA regulations require a statement of the case (SOC) to 
be issued to inform the veteran of the laws and regulations 
pertaining to the appeal and the evidence on which the 
decision was based.  A VCAA notification letter is not 
necessary.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Rather, the 
SOC provides the veteran with notice of the information or 
evidence needed to substantiate his appeal.  

In this case, the RO provided the veteran such a SOC in March 
2004.  Therein, the RO informed the veteran of the reasons 
for which it denied his claims, identified the evidence it 
had considered in doing so and the evidence still needed to 
substantiate those claims, and furnished him the provisions 
pertinent to this appeal, including those governing VA's 
duties to notify and assist.  This SOC thus satisfies the 
notice requirement of the VCAA, as interpreted in VAOPGCPREC 
8-2003.   

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  

With regard to the duty to assist, the RO made reasonable 
efforts to identify relevant records to be obtained in 
support of the veteran's appeal.  38 U.S.C.A.
§ 5103A(a), (b), (c) (West 2002).  Specifically, in the 
aforementioned statement of the case, the RO provided the 
veteran an opportunity to identify or submit directly to VA 
pertinent evidence in support of his claims.  Thereafter, 
however, the veteran did not identify any outstanding 
evidence for the RO  to secure.  VA was thus unable to assist 
the veteran in this regard.  
Inasmuch as VA has fulfilled its duties to notify and assist, 
the Board's decision to proceed in adjudicating this appeal 
does not prejudice the veteran in the disposition thereof.

Analysis of Claims

The veteran claims that he is entitled to effective dates 
prior to January 28, 2003, for a grant of service connection 
for headaches secondary to allergic rhinitis, and for the 
assignments of a 30 percent evaluation for allergic rhinitis 
and a 10 percent evaluation for allergic conjunctivitis.  He 
claims that the RO should have assigned these benefits 
effective dates of 2000 because that is the year he filed his 
claims for such benefits.  Moreover, at that time, there was 
allegedly medical evidence of record sufficient to support 
the grant of service connection for headaches and the 
assignments of increased evaluations for allergic rhinitis 
and conjunctivitis.  

In May 2000, the RO received a letter from the veteran and 
some private medical evidence which it construed as a claim 
for increased compensation for service-connected bronchial 
asthma and allergic rhinitis.  The veteran was afforded a VA 
examination in July 2000, and the RO received additional 
private medical evidence that same month.  In an August 2000 
rating decision, the RO denied an increased rating for 
service-connected allergic rhinitis, and notified the veteran 
of this decision on August 22, 2000.  On August 31, 2000, the 
RO received from the veteran a letter, along with a copy of 
the August 2000 rating decision and the notification letter, 
in which the veteran requested a hearing "before [RO] 
personnel and "the reopening of such cause because evidence 
not requested from all doctors" and in which he indicated 
that he wished "to give testimony and bring witnesses on 
behalf of claim."  In response to the August 2000 letter 
from the veteran, the RO notified him in a September 2000 
letter that he was scheduled for a hearing in October 2000; 
the veteran failed to report for the hearing.  The next time 
that the veteran contacted the RO with regard to any of his 
claims was on January 28, 2003.



Earlier Effective Date - Grant of Service Connection

Unless specifically provided otherwise, the effective date of 
an award of compensation based on claim reopened after final 
adjudication shall be fixed in accordance with facts found 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  VA regulations 
provide that the effective date for an award of service 
connection for a disability shall be the day following 
separation from active service or date entitlement arose if 
the claim was received within one year after separation from 
service; otherwise, the effective date shall be date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).  

In this case, the veteran never filed a claim for service 
connection for headaches.  Rather, while the RO was 
developing other claims raised by the veteran, specifically, 
claims for increased evaluations for service-connected 
disabilities, the veteran underwent a VA examination, during 
which an examiner diagnosed the veteran with headaches 
secondary to rhinitis, one of his service-connected 
disabilities.  The RO granted the veteran service connection 
for such headaches as secondary to his service-connected 
allergic rhinitis based on the VA examiner's diagnosis 
because under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Thus, the Board concludes, since there was no claim filed for 
service connection for headaches in this case, that the 
effective date must be set based on the date entitlement 
arose.  In this case, that is the date that the examiner 
diagnosed headaches and provided medical evidence that the 
headaches were secondary to a service-connected condition, 
i.e., June 10, 2003.  The RO set the date as January 28, 
2003, the date the veteran submitted a claim for increased 
ratings for service-connected conditions.  Although this date 
appears to be incorrect under the applicable effective date 
regulations, any possible error favored the veteran.  See 
Williams v. Gober, 10 Vet. App. 447, 452 (1997).  

With regard to the veteran's argument that the effective date 
for service connection for headaches should be in 2000, the 
Board notes that the veteran did not submit a claim for 
service connection for headaches in 2000, and accordingly, 
the RO did not adjudicate any such claim in its August 2000 
rating decision.

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to January 28, 2003, for the grant of 
service connection for headaches secondary to allergic 
rhinitis.  Therefore, the Board must deny the veteran's claim 
for that benefit.

Earlier Effective Date - Assignments of Increased Evaluations

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim -- if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed -- but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation".  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).  Moreover, the 
phrase "otherwise, date of receipt of claim" in the 
paragraph (2) of the regulation "refers to the situation in 
which a factually ascertainable increase occurred more than 
one year prior to the receipt of the claim for such 
increase."  See Harper, 10 Vet. App. at 126; see also 
VAOPGCPREC 12-98 at 3.  

In this case, the RO received a statement from the veteran on 
January 28, 2003, in which he generally claimed increased 
compensation without mentioning any specific 
service-connected disorder.  The RO also received private 
medical evidence and developed the veteran's claim by 
providing him a VA examination.  The RO construed as the 
veterans claim as one for increased ratings for 
service-connected allergic rhinitis and allergic 
conjunctivitis.  The RO adjudicated these claims in a June 
2003 rating decision, deciding, based on the evidence, that 
increased ratings were warranted.  The RO assigned the date 
of receipt of claim, January 28, 2003, as the effective date.  
Thus, the remaining question is whether it is ascertainable 
from the evidence of record that an increase in either 
disability occurred within one year prior to the claim.

In this case, the Board notes that none of the medical 
evidence, private or VA, submitted or obtained in connection 
with these claims is dated within a year prior to January 28, 
2003, or between January 28, 2002, and January 28, 2003.  
There is private medical evidence, dated in February 2000, 
which showed a polyp in the left maxillary sinus, and the 
rating criteria for the 30 percent rating for allergic 
rhinitis require that the disability be shown "with 
polyps."  However, because this evidence is dated more than 
a year prior to the date of claim, the Board concludes that 
January 28, 2003, the date of receipt of claim was the 
correct effective date to assign for the increase.  See 
Harper, 10 Vet. App. at 126 (noting that the phrase 
"otherwise, date of receipt of claim" in the paragraph (2) 
of 38 C.F.R. § 3.400(o) "refers to the situation in which a 
factually ascertainable increase occurred more than one year 
prior to the receipt of the claim for such increase."); see 
also VAOPGCPREC 12-98 at 3.  

For these reasons, the Board finds that it is not factually 
ascertainable from the evidence of record that an increase in 
disability of the service-connected allergic rhinitis or 
allergic conjunctivitis occurred within one year prior to the 
receipt of the claim for an increased rating on January 28, 
2003.  Accordingly, the Board concludes that an effective 
date for the increased ratings earlier than January 28, 2003, 
the date of receipt of claim, is not warranted in this case.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

In so concluding, the Board notes, with regard to the 
veteran's contention that the effective dates for the 
increased ratings be set in 2000, that to the extent that he 
is arguing that the statement he submitted several days after 
he was notified of the August 2000 rating decision denying an 
increased rating for allergic rhinitis constituted an notice 
of disagreement with that decision, the Board disagrees.  In 
the statement, the veteran requested a "reopening" of his 
claim and a hearing before the RO at which he apparently 
intended to provide additional evidence in the form of his 
own testimony and perhaps that of other witnesses and perhaps 
to submit additional medical evidence since he felt that 
evidence had not been requested from "all doctors".  
However, he did not express disagreement with the rating 
decision based on the evidence that the RO had at the time 
that it adjudicated his claim.  The submission of additional 
evidence during the appeal period, or a statement indicating 
an intent to do so, does not constitute a notice of 
disagreement with the decision nor does it extend the time 
limit for initiating or completing an appeal.  38 C.F.R. 
§ 20.304.

A notice of disagreement must be in terms that may be 
reasonably construed as expressing dissatisfaction or 
disagreement with the decision, a desire to contest the 
result, and a desire for appellate review.  38 C.F.R. 
§ 20.201.  The statement in this case did not meet these 
requirements with regard to the August 2000 rating decision 
denying an increased rating for allergic rhinitis.  Moreover, 
the veteran's request for a hearing before the RO did not 
express his desire for appellate review before the Board.  
See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  
For these reasons, the Board concludes that there is no basis 
for an effective date in 2000 for the increased rating 
granted for allergic rhinitis.

Moreover, there is no basis at all for an effective date for 
the increased rating for allergic conjunctivitis in 2000 as 
the veteran did not claim an increased rating for this 
disability then, and the RO, in its August 2000 rating 
decision did not adjudicate such a claim.  Accordingly, his 
statement in August 2000 cannot be construed as a notice of 
disagreement with any such adjudication.    
Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to an effective date prior to 
January 28, 2003, for the assignment of a 30 percent 
evaluation for allergic rhinitis and for the assignment of a 
10 percent evaluation for allergic conjunctivitis have not 
been met.  


ORDER

An effective date prior to January 28, 2003, for a grant of 
service connection for headaches secondary to allergic 
rhinitis, is denied.  

An effective date prior to January 28, 2003, for the 
assignment of a 30 percent evaluation for allergic rhinitis, 
is denied.  

An effective date prior to January 28, 2003, for the 
assignment of a 10 percent evaluation for allergic 
conjunctivitis, is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


